Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 1 of 26 Page ID
                                #:17149
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 2 of 26 Page ID
                                #:17150
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 3 of 26 Page ID
                                #:17151
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 4 of 26 Page ID
                                #:17152
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 5 of 26 Page ID
                                #:17153
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 6 of 26 Page ID
                                #:17154
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 7 of 26 Page ID
                                #:17155
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 8 of 26 Page ID
                                #:17156
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 9 of 26 Page ID
                                #:17157
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 10 of 26 Page ID
                                 #:17158
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 11 of 26 Page ID
                                 #:17159
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 12 of 26 Page ID
                                 #:17160
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 13 of 26 Page ID
                                 #:17161
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 14 of 26 Page ID
                                 #:17162
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 15 of 26 Page ID
                                 #:17163
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 16 of 26 Page ID
                                 #:17164
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 17 of 26 Page ID
                                 #:17165
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 18 of 26 Page ID
                                 #:17166
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 19 of 26 Page ID
                                 #:17167
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 20 of 26 Page ID
                                 #:17168
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 21 of 26 Page ID
                                 #:17169
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 22 of 26 Page ID
                                 #:17170
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 23 of 26 Page ID
                                 #:17171
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 24 of 26 Page ID
                                 #:17172
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 25 of 26 Page ID
                                 #:17173
Case 2:18-cv-05422-CAS-GJS Document 165 Filed 07/20/20 Page 26 of 26 Page ID
                                 #:17174
